' Thomas, J.
(dissenting):
The plaintiff recovered a judgment of $75,000, which was set aside upon motion based on the confession of two witnesses, that they had committed perjury on the trial. The order was absolute and was affirmed by this court. Thereafter the court at Special Term amended the order to permit the plaintiff to read the testimony of the witnesses, including Berkery, irrespective of their attendance upon the trial, and such order is now under review. The essential question is not whether the court has power under proper circumstances to make the reading of former testimony a *314condition of a new trial, although this court considered that the new trial should be had in any event. The vice of the order lies in the inducement to making it. . The court was not led to it because of some inconvenience to the plaintiff in procuring the attendance of Berkery, or because Berkery might be absent or incapacitated, or because his mind might have weakened, or his memory waned, or his speech become faltering, or his powers abated, or because he was less presentable in any wise. Nor was the reason simply that Berkery had become hostile to plaintiff, as he has, and might begrudge the testimony or impede the elicitation of it. In such case the examiner may confront a witness with his former testimony to break down resistance and to force the memory, and to that end the court will be tolerant. The sole purpose in allowing Berkery’s former testimony to be read was, that the court knew or conceived or apprehended that it was no longer his testimony — no longer the testimony that he would give, and that at a point where his affirmance of a fact was vital, he. would deny that it existed. The underlying reason for allowing the former testimony of a witness to be substituted for his present sworn statement is, that it is what the witness would say orally, and so the statute has set forth the instances where it is permitted. Berkery’s testimony is to be read because the plaintiff knows, or fears, that, in an essential particular, it is precisely opposite to what Berkery in person would say. It is known that Berkery now affirms under oath that his former testimony was in part willfully false, and because he has so declared under oath, and another had similarly stated as to his own testimony, the new trial was granted in the interest of justice. But the very testimony that Berkery says is not true but corrupt, that he disclaims as his testimony, at which he revolts, of which he is theoretically penitent, is to be received as his own genuine, moral and legal testimony, although he protests it. And on it a verdict is to be allowed to rest. So the testimony, that was so accused that the court challenged a verdict supported by it, may be read to impel another verdict, although the person who gave it says that it is the product of a violated oath, that it betrays the truth and is the converse of his knowledge, memory and moral sense. But it may be answered *315that Berkery has no moral sense, and in that I agree. And in that view the proposal is to allow the plaintiff to read the former testimony, because Berkery’s moral nature does not permit him to tell the truth. The argument is, as I understand,. that at the last trial he may have had a truth-telling capacity that lends worth to his former testimony, but that defendant corrupted it by bribes. So, having set aside the verdict at least in suspicion of the earlier moral quality, the proposal is to let the jury decide whether his former declaration under oath, albeit denounced by the declarant, is what he knows and believes to be true, or whether his denial of it on this trial is a sincere revelation of his knowledge, and in determining that issue his intermediate statements may be considered, together, I assume, with the bribes. If the jury shall determine that Berkery told the truth on the first trial, his testimony there shall be adopted by them as his testimony for the purposes of this trial. He, perchance, says: “It was then I committed perjury.” The jury may say: “No, it is now that you commit it.” If he should say: “ This testimony now given is my present real testimony,” the jury may say: “No, that read to us is your present unalloyed testimony.” So a witness’ former declarations become his testimony, struggle against and denounce it as he may. In that way the perjurer becomes a pure fountain of truth. In vain he cries out that he was a perjurer. The jury had read his heart and fitted words to his lips, so that speaking in the present he is made to speak as in the past, and what he said in the past become his words in the present, although he would have none of them. So a full well and living witness in attendance on court is made on his oath to say that something is true that at the same time on his oath he says is not true, that on it a jury may hang a verdict. Even a perjurer and bribe-taker should not be enforced to swear to what is not his immediate testimony and to have what he avows are perjuries coined into his approval. That would be fabrication. It were far better to sweep aside the corrupt and corrupted Berkery, to commend him to the proper district attorney, to declare our utter condemnation that great sums of money have been paid him or held as lure before him, better to cleanse this case of the *316tainting elements that infect it and stain the administration of justice, and thereby restore the case to usual and healthful channels. The plaintiff, even mutilated as he is, should not be allowed to deform the law. Let him take the usual chance that the law affords. There could not be a more marked instance of ignoring the principle on which the introduction of former testimony rests, or the misuse of the declarations of a witness, not a party to the action. The Code of Civil Procedure (§ 830) authorizes to be read in evidence the testimony of a witness, who has died, or who, being a non-resident, has departed from the State, or become insane, or incompetent. Happily, in such instances, the present situation is impossible. But the testimony of Berkery, alive, sane and competent, by the order, may be read to his face, while he rejects it, and he cannot escape the ownership of it, nor even the recurring perjury of it, if the jury choose to fasten it upon him unwilling. Something so strange Jas that seldom, if ever, has been seen in a court of justice — a man testifying as a two-fold witness at the same trial, now in his proper person, now through former declarations; his word set against his word; his oath disputing and dishonoring his oath, and thereupon a jury, by some mystery of fathoming, selecting the truth of which it deems the duplex witness conscious. It even surpasses a paradox. I am opposed to such process for racking off perjuries and ascribing to the filtrate probative value, and above all to entering on the record that it is the man’s testimony, although it must be known, if he dispute it, that it is not. A man’s shadow may be in obscure semblance of himself, but what a man, not a party, has uttered in the past, should not be recorded as something that he is presently saying, while, under a new oath taken, he then and there brands it as infamous. .
The order should be modified so as to permit testimony to be read in case the witnesses are not in attendance at the court.